Name: Commission Regulation (EEC) No 613/88 of 4 March 1988 amending Regulation (EEC) No 3744/87 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 3 . 88 Official Journal of the European Communities No L 60/25 COMMISSION REGULATION (EEC) No 613/88 of 4 March 1988 amending Regulation (EEC) No 3744/87 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribu ­ tion to the most deprived persons in the Community which is more balanced on the one hand and closer to the economic reality determining the level of the said costs on the other, the exchange rate applying at the beginning of the calendar year covered by the annual plan in question should be used ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community ('), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EEC) No 1636/87 0, and in particular Article 2 (4) thereof, Whereas Article 5 of Commission Regulation (EEC) No 3744/87 (4) Stipulates that the accounting value of products made available from intervention as mentioned in Article 3 of Regulation (EEC) No 3730/87 is to be in any calendar year the intervention price applicable at 31 December of the previous year and that conversion into national currency is to be made at the representative agri ­ cultural rates applying at that date ; whereas in order to avoid the concurrence of any distortion in the supply of the foodstuffs concerned, the accounting rules in the case of transfer from one Member State to another of the products in question should be stipulated, and so should the price to be used, should no intervention price have been set ; Whereas it is unnecessary to apply accession compensa ­ tory amounts on products transferred from one Member State to another since their absence cannot as for MCAs lead to disturbance of trade ; Whereas Article 7 of Regulation (EEC) No 3744/87 provides, subject to certain limits, for the reimbursement of transport costs within the Community ; whereas it should be stipulated that transport costs are to be entered in the accounts of the Member State receiving the products concerned ; Whereas it is necessary to specify the conversion rate to be used for the transport costs mentioned in Articles 6 and 7 of Regulation (EEC) No 3744/87 and to define the operative event ; whereas in order to have an approach Article 1 Article 5 of Regulation (EEC) No 3744/87 is amended to read : 'Article 5 1 . Without prejudice to the provisions of Article 8 of Council Regulation (EEC) No 1883/78 (*), the accounting value of products made available from intervention as mentioned in Article 3 of Regulation -(EEC) No 3730/87 shall in any calendar year be the intervention price applicable at 31 December of the previous year and conversion into national currency shall be at the agricultural conversion rates applicable at that date. 2. In the case of the transfer of intervention products from one Member State to another, the supplier Member State shall enter the product deli ­ vered at zero value in the accounts at the month of delivery and the consignee Member State shall credit it at the price and rate laid down in paragraph 1 . If no price was fixed for a Member State, the price appli ­ cable for the scheme covering 1988 shall be that esta ­ blished as specified in Article 3 of Regulation (EEC) No 3189/87 (**) and for the following years the price to be fixed for the corresponding Regulations for the year in question . 3 . Supply values for beef shall be weighted by the coefficients indicated in Annex I. 0 OJ No L 216, 5. 8 . 1978 , p. 1 . O OJ No L 304, 27. 10. 1987, p. 12.' (') OJ No L 352, 15. 12. 1987, p. 1 . (2) OJ No L 164, 24. 6. 1985, p. 1 . Article 2 The following paragraphs are added to Article 7 of Regu ­ lation (EEC) No 3744/87 : \(3) OJ No L 153, 13 . 6. 1987, p. 1 .0 OJ No L 352, 15. 12. 1987, p. 33. No L 60/26 Official Journal of the European Communities 5. 3. 88  Trasferimento di prodotti di intervento  Appli ­ cazione dell'articolo 7, paragrafo 4 del regolamento (CEE) n. 3744/87 e dell'articolo 21 , paragrafo 3 del regolamento (CEE) n. 3154/87  Overdracht van interventieprodukten  toepas ­ sing van artikel 7, lid 4, van Verordening (EEG) nr. 3744/87 en van artikel 21 , lid 3, van Verordening (EEG) nr. 3154/87  Transferencia de produtos de intervenÃ §Ã £o  apli ­ caÃ §Ã £o do n? 4 do artigo 7? do Regulamento (CEE) n? 3744/87 e do n? 3 do artigo 21 ? do Regula ­ mento (CEE) n? 3154/87. '3 . Products transfered shall not be subject to the accession compensatory amounts arrangements or the supplementary trade mechanism. 4. The Member State to which the products are sent shall inform the Member State supplying the products of the organization or organizations desig ­ nated to carry out transfer. When the products are taken over, the designated organization must under ­ take to provide evidence that the products have been transferred to the Member State receiving them. Evidence of transfer of the products shall be deemed to have been provided on the production of copy 8 of the certificate of release for consumption used in the Member State of destination or of a photocopy of that copy authenticated by the customs office of release for consumption. Dispatch notes, Community transit declarations and certificates of release for consumption used for transfer purposes shall bear one of the following :  Transferencia de productos de intervenciÃ ³n  aplicaciÃ ³n del apartado 4 del artÃ ­culo 7 del Regla ­ mento (CEE) n? 3744/87 y del apartado 3 del artÃ ­ ­ culo 21 del Reglamento (CEE) n ° 3154/87  OverfÃ ¸rsel af interventionsprodukter  Anven ­ delse af artikel 7, stk. 4, i forordning (EÃF) nr. 3744/87 og artikel 21 , stk. 3, i forordning (EÃF) nr. 3154/87 This endorsement shall be certified by a stamp of the customs office of departure. 5. Transport costs shall be entered in the accounts by the Member State receiving the products concerned on the basis of the supporting documents presented by the designated agency mentioned in Article 3 of this Regulation.' Article 3 The following Article is inserted in Regulation (EEC) No 3744/87 : !'Article 7a By way of derogation from Article 2 of Regulation (EEC) No 1676/85, the amounts fixed in Articles 6 (1 ) and 7 shall be converted into national currency using the conversion rates published in the "C" series of the Official Journal of the European Communities appli ­ cable :  on 4 January 1988 , in the case of the 1988 scheme,  on the first working day of the year, in the case of the plans for following years.' Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 December 1987 and as regards Article 2, on 1 January 1988 .  Transfer von Interventionserzeugnissen  Anwen ­ dung von Artikel 7 Absatz 4 der Verordnung (EWG) Nr. 3744/87 und Artikel 21 Absatz 3 der Verordnung (EWG) Nr. 3154/87  Ã Ã µÃ Ã ±Ã Ã ¿Ã Ã ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Ã µÃ Ã ±Ã  ­ Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 7 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  4 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3744/87 Ã ºÃ ±Ã ¹ Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 21 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  3 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3154/87  Transfer of intervention products  Application of Article 7 (4) of Regulation (EEC) No 3744/87 and Article 21 (3) of Regulation (EEC) No 3154/87  Transfert de produits d intervention  Applica ­ tion de l'article 7 paragraphe 4 du rÃ ¨glement (CEE) n ° 3744/87 et de l'article 21 paragraphe 3 du rÃ ¨glement (CEE) n0 3154/87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1988. For the Commission Frans ANDRIESSEN Vice-President